



COURT OF APPEAL FOR ONTARIO

CITATION: 7550111 Canada Inc. v. Charles,
    2020 ONCA 505

DATE: 20200807

DOCKET: C67479

Rouleau, van Rensburg and Roberts
    JJ.A.

BETWEEN

7550111 Canada Inc.

Plaintiff (Respondent)

and

Natalie Charles

Defendant (Appellant)

Kevin Sherkin, for the appellant

Doug Bourassa, for the respondent

Heard: in writing

On appeal from the judgment of Justice Dale F.
    Fitzpatrick of the Superior Court of Justice dated August 29, 2019.

COSTS ENDORSEMENT

[1]

In our reasons for judgment, we invited the parties
    to make written submissions concerning the quantum of the judgment and the
    scale and quantum of the appeal costs, if the parties could not agree on these
    issues.

[2]

The parties have agreed that the correct amount
    of the judgment as at August 29, 2019 is $164,363.76. However, the parties have
    not achieved consensus concerning the disposition of the appeal costs. The
    respondent, as the successful party on the appeal, claims its costs on a full
    indemnity basis in the amount of $20,866.02. The appellant has not filed costs
    submissions although granted an extension until July 31, 2020 to do so.

[3]

According to s. 8 of the standard charge terms
    that formed part of the subject mortgage, the respondent is entitled to its
    full indemnity costs that it has incurred to recover the amounts owing under the
    mortgage in issue. These include appeal costs. We see no basis to depart from
    the parties contractual arrangement.

[4]

Notwithstanding the contractually agreed upon
    scale of costs, the quantum of the respondents costs must be fair, reasonable
    and proportionate having regard to the circumstances of the case:
Boucher
    v. Public Accountants Council for the Province of Ontario
(2004), 71 O.R.
    (3d) 391, [2004] O.J. No. 2634 (C.A.), at paras. 24 to 26.

[5]

In our view, the circumstances of the case
    justify the amount of costs requested by the respondent. While there has never
    been a serious issue that the claimed advances were made to the appellant, the respondent
    was obliged to respond to the other myriad factual and legal issues put forward
    by the appellant, including the repeated and unfounded allegations of fraud and
    the new issue of criminal interest rate that was raised for the first time on
    appeal.

[6]

As a result, the fair, reasonable and
    proportionate amount of appeal costs that the appellant must pay to the respondent
    is $20,866.02, inclusive of disbursements and applicable interest.

Paul Rouleau
    J.A.

K.
    van Rensburg J.A.

L.B. Roberts
    J.A.


